Per Curiam.
This is an appeal from an order of the superior court of King county, refusing to set aside and purge its records of a purported judgment, and the subsequent proceedings had thereunder, in a delinquent tax proceeding foreclosing a lien of delinquent taxes on certain real property in King county. The petition to vacate the judgment sets forth the fact that the summons which was issued in the tax foreclosure case was in the following language: “You are hereby summoned and directed to appear within sixty days after the service of this notice and summons upon you, exclusive of the date of service in the above-named court, and defend the action,” etc.; while it is contended that the law provides that the defendant shall be summoned to appear within sixty days after the date of the first publication of summons, exclusive of the day of the first date of publication and defend, etc.; and it was upon this alleged defect of the summons that the application to vacate is based.
Many cases are cited from this court to sustain the announcement that a summons of the character set forth in *463this petition is void; but in this case the recital in the judgment is to the effect that it appears to the court that service of notice and summons herein has been made upon the defendant herein according to the law, and that the legal time for answering has expired and no appearance has been made on behalf of said defendant, and that said defendant is in default and adjudged to be in default. It is the established law in this state that when the judgment recites that due service of process was made, the presumption of jurisdiction is not overcome by any defects in the record. Nolan v. Arnot, 36 Wash. 101, 78 Pac. 463, and cases cited; Peterson v. Lara, ante p. 448, 90 Pac. 596.
No error having been committed by the court in denying the petition, the judgment is affirmed.